Carlisle, J.
Evidence wholly circumstantial may be sufficient to exclude every reasonable hypothesis save that of the defendant’s guilt and authorize his conviction (Brantley v. State, 115 Ga. 833, 42 S. E. 251; Allen v. State, 123 Ga. 499, 51 S. E. 506); and where, under an accusation charging the defendant with the possession of non-tax-paid whisky, it appears from the evidence adduced on the trial that the two arresting officers saw an object in the shape of a bottle thrown from an automobile in which the defendant was riding and from the side of the automobile on which the defendant was sitting, that a bottle containing non-tax-paid whisky was found at the exact spot where the object was seen to be thrown from the car, that there was nothing else of any consequence at the spot which looked like the object thrown from the car, that the bottle was not covered with dust, nor did it appear to have rained in that vicinity for some time, and one of the officers was willing to swear that the bottle of whisky was the object thrown from the automobile in which the defendant was riding, and that the defendant denied that any object at all was thrown from the car—the evidence was sufficient, though wholly circumstantial, to authorize the defendant’s conviction. Goldsmith v. State, 54 Ga. App. 268, 271 (187 S. E. 684); Harris v. State, 86 Ga. App. 607 (71 S. E. 2d 861). The trial court did not err in denying the motion for new trial, based solely on the general grounds.

Judgment affirmed.


Gardner, P. J., and Townsend, J., concur.